Case 3:19-cr-05257-DMS Document 56 Filed 05/10/21 PageID.174 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,               CASE NO.: 19-cr-05257-DMS
12                     Plaintiff,            Hon. Dana M. Sabraw
13         v.
14   MARCELL ALVARADO,                       ORDER   TO  EXTEND                    SELF-
                                             SURRENDER DATE
15                     Defendant.
16
17         Good Cause Having Been Shown, IT IS HEREBY ORDERED that the
18   Defendant, Marcell Alvarado’s self-surrender date be extended to July 13, 2021 at
19   12:00 p.m.
20         IT IS SO ORDERED.
21   DATED: May 7, 2021                       ___________________________
                                              Hon. Dana M. Sabraw
22                                            United States Chief District Judge
23
24
25
26
27
28
